Citation Nr: 0331632	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1957 to June 1975 and had more than three years of prior 
active service.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  

In correspondence dated in October 2002 the veteran withdrew 
his hearing request.  

A May 2003 rating decision addressed various additional 
issues.  The veteran has not initiated an appeal as to any of 
these issues.  

REMAND

The veteran elected Decision Review Officer (DRO) review of 
his case.  A notation in the record reflects that the case 
was forwarded to a DRO on June 23, 2003; however, there is no 
indication that a DRO actually reviewed this matter.  
Appellate review cannot be proceed until the DRO process is 
completed.  

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the Court provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in April 2001.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in 
§3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the April 2001 VCAA letter 
advised the veteran that he had 60 days to provide additional 
information; however, the veteran was informed that he had up 
to one year to submit evidence.  As the claim is being 
remanded anyway, clarification of the time limit for response 
to notice is advisable.  

The veteran also asserts that his October 2001 VA examination 
was inadequate.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should also be 
notified that notwithstanding any 
ambiguity in previous notifications, a 
year is afforded for response to VCAA 
notice.

2.  The DRO review requested by the 
veteran should be accomplished and 
documented in the claims file.  

3.  If the benefit sought is not granted 
by the DRO, the veteran should be 
afforded a VA audiological evaluation 
(with audiometric studies) to ascertain 
whether he has bilateral hearing loss and 
tinnitus and, if so, whether it is at 
least as likely as not that such 
disabilities are related to service, 
including to acoustic trauma therein.  
The veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should explain the rationale for any 
opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

